DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on A has been entered.

Examiner’s Note
As amended, claim 1 is now definite; however, it is subject to the broad interpretation of any point at which the Ag is diffused from the surface of the ceramic substrate at its farthest is 5-20 microns (not all diffusion has to be in that distance range as the distance is from “a surface” to “a point” singular measurement), further there is no amount of Ag that has to be diffused to this point, any trace amount of Ag over any amount of time is considered to meet this requirement.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 7 are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto et al. (JP 4674983 B2, machine translation, and original), hereinafter Iwamoto, previously of record in the Requirement for Restriction dated October 29, 2020.  

Regarding claims 1-3, and 7, Iwamoto translation teaches a circuit substrate formed by a ceramic body of aluminum nitride or silicon nitride and a copper plate bonded via a brazing material containing Ag, Cu and Sn (claim 1; [0021]), the thickness of the bonding layer is 8-13 microns, which is the distance the Ag can diffuse across ([0016]; [0019]; which is a distance from a surface to a portion of Ag diffused the farthest; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), and the area of voids in the bonding layer is calculated and shown in Table 1 ([0025]-[0026]).  Further regarding the distance the Ag diffuses across, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that with enough time, a trace amount of Ag will eventually diffuse to the far side of the copper plate (i.e. the entire thickness of the bonding layer (8-13 microns)).  Iwamoto original shows the void % in example 1 is 0.1% (Table 1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  Further regarding “formed by bonding…via a brazing material” this is a product by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  
Response to Arguments
Applicant’s claim amendments filed August 27, 2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of May 28, 2021 has been withdrawn. 

Applicant’s arguments to the difference in void fraction and distance measurement filed August 27, 2021, with respect to 35 U.S.C. 102(a)(1) rejections in view of In have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections in view of In of May 28, 2021 has been withdrawn. 

Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 102(a)(1) rejection in view of Iwamoto.  Applicant compares Iwamoto to comparative example 10 from their specification where Ag diffuses 22 microns; which is impossible as the total copper plate thickness in Iwamoto is only 8-13 microns.  Applicant’s argument to the total thickness of the copper plate in Iwamoto not correlating to the Ag will diffuse across is not persuasive, as it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that with enough time, a trace amount of Ag will eventually diffuse to the far side of the copper plate (i.e. the entire thickness of the bonding layer (8-13 microns)).  The arguments to processing are not persuasive as they are not relied upon to establish the distance Ag can diffuse across, which is clearly and directly taught by Iwamoto.  Applicant further argues to the purpose of subject matter in the pending claims; which is not persuasive because arguments that the anticipatory prior art is not recognized as solving the problem solved by the claimed invention are not germane to a rejection under section 102 (MPEP 2131.05)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784